DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant's election with traverse of Group I, claims 1–7 and 14–20 in the reply filed on 7/6/2022 is acknowledged.  The traversal is on the ground(s) that it should be no undue burden on the Examiner to consider all claims in the single application.  Applicant also notes that non-elected claim 8 has been amended to include the limitations of claim 1.  This is not found persuasive because even though claim 8 has been amended, it remains a method claim that belongs in a different statutory class of invention than the elected claims.  Additionally, its consideration would constitute an undue burden on the Examiner due to its different classification.
The requirement is still deemed proper and is therefore made FINAL.
Claims 8–13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/6/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 3 recites “the composite film has a first resistance value under an operation temperature of lower than 100oC.”  It is unclear to the Examiner as to what “resistance” is being evaluated at under an operation temperature lower than 100oC.  It is also unclear to the Examiner what test or corresponding units are used to evaluate the first resistance of the composite film.  Claim 16 is indefinite for similar reasons.
Claim 3 further requires “a second resistance value under an operation temperature greater than or equal to 100oC; and the second resistance value is about 104 times of the first resistance value.”  It is unclear to the Examiner as to what “resistance” is being evaluated at under an operation temperature greater than or equal to 100oC.  Additionally, it is unclear as to what test or units are being used to make the evaluation at the higher temperature.  Claim 16 is indefinite for similar reasons.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1–7 and 14–20 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (US 2015/0132632 A1) in view of Hirai (WO 2013/054936 A1).
Hwang teaches the formation of a lithium ion battery separator comprising an electrospun microfiber non-woven web and a porous polyolefin separator substrate.  Hwang abstract, ¶ 15.  The non-woven web has high heat resistance and may be made from polymeric fibers comprising polyimide, polyamide, and combinations thereof, such that the polymeric fibers have melting points.  Id. ¶ 38.  The web can withstand temperatures of at least 200oC.  Id. ¶ 37.  Accordingly, the polymer used to make the web would necessarily have a melting point in excess of 200oC to prevent deformation.  The fibers of the non-woven web have diameters ranging from 10 nm to 3 microns.  Id. ¶ 9.  The polyolefin separator has a melting point ranging from 110 to 140oC.  Id. ¶ 37.  The non-woven web layer and separator may each have a thickness ranging from 1 to 30 microns.  Id. ¶¶ 35, 43.
Hwang fails to teach or suggest at least on of the fibers extending into the filling layer from the fiber structure layer.
Hirai teaches a three-layer laminate sheet used as a battery separator, wherein its outer layers are integrated into a central layer to improve the structural integrity of the laminate sheet.  Hirai abstract, technical field, description of embodiments, Figs. 1, 2C.  
It would have been obvious to one of ordinary skill in the art to have integrated the non-woven web and substrate layers together such that at least one of the fibers of the non-woven web extend into the substrate to improve the integrity of the Hwang separator.  As a result of integration and improving structural integrity of the separator, the degree of integration between the non-woven web and substrate layers is a result-effective variable, directly affecting the degree of improvement.  The Examiner notes that complete integration results in the thickness of the Hwang non-woven web (i.e., fiber structure layer) being the same as the thickness of the separator and the non-woven web and substrate (i.e., filling material layer) having a common upper surface.  Consequently, absent a clear and convincing showing of unexpected results demonstrating the criticality of the claimed depth ratio, it would have been obvious to one of ordinary skill in the art to optimize this result-effective variable by routine experimentation.  In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  
It is reasonable to presume that the composite film possesses the required resistances as the combined teachings of Hwang and Hirai teach the composition and structure of the claimed invention as shown above.  The burden is upon Applicant to prove otherwise.  In re Fitzgerald, 205 USPQ 594.  In addition, the presently claimed resistance properties would obviously have been present one the Hwang and Hirai product is provided.  Reliance upon inherency is not improper even though rejection is based on Section 103 instead of Section 102.  In re Skoner, 517 F.2d 947 (CCPA 1975).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D MATZEK whose telephone number is (571)272-5732. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571.272.7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786